Per Curiam.

Where process is returnable at the term of the Court, it is not vitiated by naming an erroneous day for the sitting of the Court. The party is bound to know the true day as matter of law. Perk. Prac. 149; Rigsbee v. Bowler ante, p. 167.
William Harrow, for the appellants.
Samuel Judah, for the. appellee.
The-failure of a Court to sit at an appointed term, does not work a discontinuance of a cause. Ind. Dig., pp. 676, 677; 2 R. S., § 16, p. 7. Appearance after' a discontinuance waives it. Perk. Prac. 100.
The judgment is affirmed, with 1 per cent, damages and costs;